Citation Nr: 1203709	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision that granted service connection for PTSD and assigned an initial 50 percent evaluation, effective August 28, 2006.  Effective July 16, 2007, the Veteran was granted a total rating pursuant to 38 C.F.R. § 4.29, for hospital treatment for his PTSD in excess of 21 days.  Effective from September 1, 2007, a 50 percent rating was again assigned.  Then, effective from July 7, 2011, a temporary evaluation of 100 percent was assigned because of
hospitalization over 21 days for treatment for PTSD.  The evaluation of 50 percent is restored from September 1, 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This claim was remanded in May 2010 for the purpose of obtaining a more current VA psychiatric examination and additional VA treatment records.  The last VA treatment records associated with the claim folder were from 2007.  

VA treatment dated up to May 2009 were obtained and associated with the claims file.  The Veteran also underwent VA examination psychiatric examination in March 2011.  However, there is some indication from the Veteran's March 2011 VA psychiatric examination report that there may be additional VA treatment records that have not been obtained.  

Significantly, the March 2011 examination report include a notation that the Veteran participates in a weekly PTSD support group at the Fayetteville VA Medical Center (VAMC), and that he receives psychiatric treatment for drug dependency and PTSD from that facility.  There is also a reference to his participation in 2010 in a dual diagnosis PTSD residential program at the Little Rock, Arkansas VAMC.  There was also some indication that the Veteran was to be admitted again in June 2011 to the dual diagnosis PTSD residential program.  Indeed, the Board notes a September 2011 rating decision that references a review of records from the Fayetteville and Little Rock VAMCs dated between June and September 2011. None of these records are associated with the claims file.  They must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and complete VA treatment records, to include all psychiatric outpatient treatment records from 2007 to the present, all weekly PTSD support group records, and all inpatient treatment records from the 28 day dual diagnosis PTSD residential program stay in 2010 and 2011, if any, and associate those records with the claims folder.  Any negative development should be so noted in the claims folder.  

2.  After completion of the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


